Title: Thomas Jefferson to James Lyle, 12 February 1810
From: Jefferson, Thomas
To: Lyle, James


          
            Dear Sir
             
                     Monticello 
                     Feb. 12. 1810
          
          
		  
		  
		  I have recieved your letter of Jan. 24. and recieved it with sincere affliction, and with the more on account of the utter incapacity in which it finds me to yield any prompt compliance, with your call, a call to which former indulgencies render it very painful to me not to give effect. I will explain to you my situation. when the end of my service in the government was approaching, I resolved to provide, above all things, for leaving it at least clear of debt. for this reason I began, a twelvemonth before hand to call for all accounts, to forbid new debts to be contracted, and, to make sure of my object, the expences of the house were to a great degree broken up. and to the moment of winding up, I thought myself more certain of nothing than that, with the aid of the crop of the year, then on hand, I should depart with clear scores. but in an establishment on so large a scale I had been obliged to trust much to others, & multitudes of accounts existed of which I knew nothing, and which, notwithstanding my calls, were not brought in till the last moment. they then came upon me in an overwhelming mass, and to an amount much beyond the resources I had supposed it necessary to provide. the kindness of a friend relieved accomodated me for the moment, on the condition of my finding some resource to relieve him within the year. 
		   
		  
		  the post which brought me your letter, brought his also reminding me of my engagement, & the necessity he was under to call for his money. I was obliged for the instant to go into the bank, and to pledge to the indorser the crops on hand and every resource I could command to discharge the debt with all possible promptitude.  to effect this will go deeply into the crop of the current year. but from the inexorable grip of a bank I must extricate him as well as myself. to aid in this business I have offered for sale several tracts of land which have never been settled, & have long been lying dead on my hands. but lands are a dull commodity at market, & the instalments of country purchasers
            are a slow relief. and as to the sale of negroes, my experiment in the first effort to pay your debt in that way, proved that had I kept them, they would have earned the same money before the price they sold for was collected. since I have returned home, & become able to pay some attention to my affairs, the direction of my estates here & in Bedford is put on so much better a footing, than during my absence, that they will not be long in placing me at my ease.
			 
            
            I have set apart that of Bedford, much the more profitable of the two, for the paiment of debts, & do not suffer a dollar of it to be applied to any other purpose. we sow there between two & three hundred acres of
			 wheat, & make from 30. to 35,000 ℔ of tobo. this would have been applied chiefly to your debt this year but for the unexpected calamity of Washington.
			 but it will ease me of this,
			 and
			 still go far towards enabling me, at the close of the year, to discharge Harvie’s bond for which you express the most anxiety. 
            this done, I shall not 
                  be long require much time to pay off the remaining one of my six bonds & that for the debt of my mother. time, and not much more, will enable me, in the present state of my affairs to close this long account without having been destroyed by it, as I might have been but for your indulgence. and at this moment, if it were practicable, or if I shall be able to find any one who can spare me the amount of Harvie’s bond for one year, I will gladly borrow it, to comply with your wish as to that bond. but in the country there are few money lenders, & the banks have turned those of the cities into mere shavers. I dare not therefore give my word specifically but as to the proceeds of the current year. from these you shall recieve a considerable paiment of a certainty, and to the amount, I trust, of Harvie’s bond. I must conclude therefore with sollicitations for a continuance of your indulgence yet a while longer, & the assurances that my efforts shall be unremittingly applied to the faithful discharge of the remaining balances. I render to you my thanks for former proofs of your kindness, & assure you of my constant friendship & respect.
          
            Th:
            Jefferson
        